Citation Nr: 1414119	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  05-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.  In February 2010, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2007 Board hearing was no longer employed by the Board, and offered the Veteran a new hearing.  See 38 C.F.R. § 20.707 (2013).  The Veteran declined.  Therefore, the Board may proceed with review of the Veteran's claims.

A November 2007 Board decision granted the Veteran's application to reopen his previously denied claims of entitlement to service connection bilateral hearing loss, and remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus for further development.  A May 2010 Board decision denied the Veteran's claims.  In April 2011, the parties filed a joint motion to vacate the May 2010 Board decision and to remand the claims.  An April 2011 order of the Court of Appeals for Veterans Claims (CAVC) granted the joint motion by the parties, and remanded these claims back to the Board for further review.  In December 2011, the Board remanded the Veteran's claims for further development.  After these matters were returned to the Board, in September 2013, the Board requested a Veterans Health Administration (VHA) medical opinion.  Subsequently, a November 2013 VHA medical opinion was obtained, and the Veteran was provided with a copy and a 60-day period to submit additional argument to the Board.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is shown by a preponderance of the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  The Veteran's right ear hearing loss is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service; right ear sensorineural hearing loss is not shown within one year from separation from active service.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.   The Veteran's right ear hearing loss was not incurred in or aggravated by active service, nor may service connection be presumed.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for left ear hearing loss is granted herein, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for right ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that March 2005, May 2006, and December 2007 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notices also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran's claim was subsequently readjudicated by way of an October 2009 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the timeliness of the last notice is harmless did not affect the essential fairness of the decision.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  In this regard, the Board notes that in November 2007, the Board remanded the Veteran's claims so that he could be provided with another opportunity to identify any outstanding VA or non-VA treatment records relating to his claim.  Pursuant to the Board's remand directive, the December 2007 VCAA letter asked the Veteran to identify any outstanding VA or non-VA treatment records relating to his claims.  The Veteran replied that he had been treated at the VA medical center in West Palm Beach, Florida since 2006.  He also noted that he had undergone three prior audiological evaluations at VA medical centers, without identifying any particular dates of treatment.  The Board notes, however, that the claims file contains several VA audiological evaluation records, and none appear to be missing.  See, e.g., February 2004.  The Board also directed in its November 2007 remand and December 2011 remands that all of the Veteran's VA treatment records from the Bronx, New York VA medical center Bronx, New York VA medical center dated since 1968 could be associated with the claims file (noting that the Veteran cited treatment in 1973 and that he had indicated treatment since service).  Pursuant to the Board's remand directives, copies of the Veteran's treatment records were requested from the Bronx, New York VA medical center in December 2007, April 2008, and May 2012.  Ultimately, all of the available records dated from 1973 to 1976 were associated with the claims file.

Also, pursuant to the Board's remand directives, the Veteran's more recent VA treatment records dated through June 2013 from the Palm Beach, Florida VA medical center have been associated with the claims file.  Finally, the Board directed in its December 2011 remand that copies of any records from the Social Security Administration (SSA) be obtained and associated with the claims file.  Pursuant to the Board's remand directive, in May 2012, the records were requested, and around September 2012, SSA replied that the records were destroyed.  The Veteran was thereafter notified of this by way of a May 2013 letter in accordance with 38 C.F.R. § 3.159(e) (2013).    Therefore, the Board finds that there has been substantial compliance with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In November 2007, the Board remanded the Veteran's claim and directed that he be provided with another VA examination.  Pursuant to the Board's remand directive, in June and September 2009, the Veteran was examined and an opinion was provided.  In their April 2011 joint motion to vacate the Board's May 2010 decision, the parties herein agreed that the Board erred in relying on the September 2009 VA examiner's report because, in part, it did not address the Veteran's report of hearing loss since 1973.  Therefore, in December 2011, the Board remanded the Veteran's claims so that a VA medical opinion could be obtained from the September 2009 VA examiner.  Pursuant to the Board's remand directive, a June 2013 VA medical opinion was obtained, in which the examiner opined that the Veteran's hearing loss was less likely as not related to his active service mostly based on the fact that his hearing was normal at separation.  In light of the fact that the June 2013 VA medical opinion mostly relied on the fact that the Veteran had normal hearing at separation for its reasoning, in September 2013, the Board requested a VHA medical opinion.  In November 2013, the VHA medical opinion was provided, which answered all of the questions posed by the Board.  Therefore, the Board finds that the duty to assist has been satisfied and any error with respect to insufficiency of the opinion on remand is not prejudicial.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.2013).

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty from January 1967 to July 1968.  His occupational specialty was medical service specialist.  See DD Form 214.  He claims that he has bilateral hearing loss that is related to his active service.  

The Veteran asserts that he was assigned to an air evacuation squadron and was exposed to loud noise from working around aircraft loading and unloading patients, and due to training with an M16.  See Statements, August 2004 and February 2005; Form 9, May 2006; Board Hearing Transcript, August 2007 at 5 and 8.  He also attributes his hearing loss to his ears "rupturing" or becoming blocked and bleeding three times due to flight training in a hyperbaric chamber.  See Notice of Disagreement, July 2004; Buddy Statement, S.S. (a respiratory therapist).  He also cites in-service treatment for his Eustachian tubes.  See Statement, October 2006.

A September 2009 VA audiological examination report reflects that pure tone thresholds were as follows:




Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
60
80
90
85
85
85
LEFT
35
60
65
70
65
65

Speech recognition ability was measured as 88 percent in the left ear and 48 percent in the right ear.  See 38 C.F.R. § 3.385.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  

Because the Veteran's pure tone thresholds exceeded 40 decibels at 2000, 3000, and 4000 hertz (at least one) bilaterally, he clearly has a current bilateral hearing loss disability as defined in 38C.F.R. §3.385.  The Board will now address whether the Veteran's bilateral hearing loss is related to his active service.

As an initial matter, given the Veteran's military occupational specialty as well as his credible statements regarding his duties working around aircraft, the Board concedes acoustic trauma in service due to loud noise exposure.

With regard to the Veteran's left ear hearing loss, the Board notes that there are conflicting medical opinions of record.  As noted in the VCAA section above, however, the April 2011 joint motion by the parties found that the September 2009 VA examiner's opinion was inadequate in part because it did not address the Veteran's report of hearing loss in 1973.  Also, the Board finds the June 2013 VA medical opinion to be inadequate insofar as it relies on the fact that the Veteran had normal hearing at separation for its reasoning.  Therefore, the Board is left with the November 2013 VHA medical opinion, in which the examiner opined that the Veteran's left ear hearing loss is at least as likely as not related to his active service, reasoning that the Veteran's left ear hearing loss is consistent with a sensorineural hearing loss due to noise exposure (and having noted no post-service events that affected his left ear hearing sensitivity).  Therefore, as the most probative medical opinion of record relates the Veteran's left ear hearing loss to his active service and provides an adequate rationale for the opinion provided, the Board finds that a preponderance of the evidence is in favor of granting the claim for service connection for  left ear hearing loss.

With regard to the Veteran's right ear hearing loss, his service treatment records reflect that he was treated for complaints of decreased hearing in his right ear after banging his head on a bed post and diagnosed blocked right Eustachian tube in April 1967, for right ear otitis externa in May 1967, and for a right "ear block" and diagnosed barotitis due to an altitude chamber in February 1968.  His July 1968 separation examination report notes that he fell off a bunk and injured his right ear during service, but without sequelae.

His February 1966 induction examination report reflects pure tone thresholds as follows (converting from ASA to ISO):



Hertz (decibels)

500
1000
2000
4000
RIGHT
15
10
10
5

His January 1968 and May 1968 examination reports for purposes of Flying Class III, as well as his July 1968 separation examination report, all reflect pure tone thresholds as follows (converting from ASA to ISO, as they reflect ASA was used):



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
15
5
5

Post-service, the Veteran asserts that he was evaluated and diagnosed with hearing loss in the early 1970s, possibly June 1973, at the VA medical center in the Bronx, New York.  See Board Hearing Transcript, August 2007 at 12; RO Hearing Transcript, October 1973 at 5.  In that regard, a December 1973 VA treatment record reflects decreased hearing acuity since service was reported.  The Board notes, however, that any prior reference to a June 1973 VA treatment record documenting hearing loss appears to have been in error.

Private treatment records reflect that after awaking from anesthesia from a February 2003 surgical procedure (relating to his spine), the Veteran reported that he could not hear in his right ear.  See February 2003, Dr. S.G.; August 2003, Dr. G.B.  He also reported experiencing a "popping" sensation, ringing, and clicking in his right ear.  See Private Treatment Records, February 2003, November 2003.  An August 2003 private MRI report reflects a diagnosed right ear acoustic schwannoma.  A November 2003 private treatment record reflects that it was noted that hearing loss was a potential complication of removal surgery.  December 2003 private treatment records reflect that the schwannoma was surgically removed.  The December 2003 final report reflects that it was noted that prior to surgery, the Veteran had "excellent hearing" in his right ear.  An August 2005 VA treatment record reflects diagnosed moderately severe right ear sensorineural hearing loss.

For the same reasons discussed above, the Board finds that the September 2009 VA examiner's opinion as well as the addendum June 2013 VA medical opinion lack probative value (neither of which attribute the Veteran's right ear hearing loss to service).  Moreover, an August 2006 VA examiner's opinion that the Veteran's hearing loss is not related to noise exposure from military service is not entitled to probative weight as a rationale was not provided.  

The November 2013 VHA medical opinion reflects that the audiologist acknowledged the Veteran's documented history in service of right Eustachian tube dysfunction, right ear otitis externa, a right "ear block," and his complaint of a right ear injury and ear pain after falling out of his bunk.  She also acknowledged the Veteran's assertions in this case that his ears ruptured three times due to training in the altitude chamber.  Also, the audiologist acknowledged that the Veteran reported exposure to excessive noise from aircraft and gunfire, and that his service records showed that his periodic medical examinations were labeled as "flying class exams," which was evidence that he worked around aircraft.
The audiologist opined that the Veteran's right ear hearing loss is less likely as not related to his active service.  She reasoned that the Veteran's right Eustachian tube dysfunction, right ear otitis externa, and a right "ear block" were shown in the service records to have resolved prior to the Veteran's discharge from service, and that these events should therefore not be considered etiologically related to his right ear hearing loss.  With regard to the bunk falling incident, the audiologist reasoned that evaluation showed no injury or trauma to the right ear, and that although evaluation at that time revealed right Eustachian tube dysfunction, any ear injury from falling out of a bunk would not cause Eustachian tube dysfunction.  The audiologist further explained that if there was an unresolved middle ear condition due to Eustachian tube dysfunction, otitis externa, an ear block, or ear injury, it would have been reflected in the May 1968 and July 1968 hearing tests, which testing instead revealed normal hearing and even better results at several frequencies.  With regard to the Veteran's in-service noise exposure, she explained that the Veteran's right ear hearing loss was not related to his in-service noise exposure; she noted in the report that the Veteran's hearing was normal at discharge, and at several frequencies, better than his initial examination, that although the Veteran complained post-service of hearing loss in December 1973, no hearing testing was performed, and ultimately, she attributed the Veteran's current right ear hearing loss to his documented stroke during his spinal surgery in February 2003 after which he woke up and reported decreased hearing in his right ear, and to the acoustic neuroma (tumor) that was removed in December 2003 that was noted "could account for hearing loss."  The audiologist further noted that hearing levels decreased from May 2003 to December 2003 based on review of hearing testing during that time, which was consistent with acoustic neuroma.

With regard to the Veteran's alleged ear "ruptures" in service, she explained that although the Veteran may have experienced ear pain or fullness, he would not be able to conclusively determine if his ears "ruptured" without medical evaluation.  Moreover, the audiologist noted that there was only one service treatment record dated in February 1968 regarding an ear block from a hyperbaric chamber, and that the physician noted that the TM was infected, not perforated, and she added that the service physician would have documented if there was in fact a perforation.  The audiologist acknowledged the four articles submitted by the Veteran in support of his claim regarding otitis media, middle ear infections, and barotraumas, but explained that each of these conditions, if related to hearing loss, would result in conductive or a mixed type of hearing loss due to the affected middle ear, whereas the Veteran's audiological testing had only revealed sensorineural hearing loss.

With regard to the Veteran's right ear hearing loss, in light of the above evidence of record, the Board finds that the preponderance of the evidence is against a finding that his right ear hearing loss is related to his active service.  As shown above, there is no medical opinion of record etiologically linking the Veteran's right ear hearing loss to his active service.  Rather, the most probative opinion, that of the VA audiologist in November 2013, was that it is less likely as not related to his active service.  The audiologist noted that she was requested to consider the complaints of hearing loss post service in the December 1973 VA treatment record and at the October 1973 hearing.  Her opinion is adequate as she reviewed the history and provided an opinion supported by a rationale.

The Board also acknowledges the four medical articles submitted by the Veteran in support of his claim.  As shown above, however, these articles were considered by the audiologist in November 2013; she explained that otitis media, middle ear infections, and barotraumas, if related to hearing loss, would result in conductive or a mixed type of hearing loss due to the affected middle ear, whereas the Veteran's audiological testing had only revealed sensorineural hearing loss.  Moreover, the Board notes that the Veteran's middle ear conditions were shown to have resolved in service (as per the November 2013 VHA opinion), and no conductive or mixed type of hearing loss was shown until several years post service.

The articles have also been reviewed by the Board but are too general in nature to provide, alone, the necessary evidence to show a nexus between current hearing loss and service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.


The Board also acknowledges that the Veteran himself asserts that his right ear hearing loss is etiologically related to his noise exposure in service as well as the right ear conditions diagnosed and treated in service.  The Board also acknowledges the lay statement of the Veteran's wife to the effect that the Veteran has experienced hearing difficulties since 1970.  The Board, however, finds the opinion of the November 2013 VHA examiner to be by far more probative than the statements made by the Veteran and his wife in support of his claim, as the examiner has the medical training, education and experience to opine as to questions requiring medical expertise, and because the examiner provided a very detailed rationale.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the Board concludes that the preponderance of the evidence is in favor of granting the claim for service connection for left ear hearing loss, but is against the claim for service connection for right ear hearing loss.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran also claims entitlement to service connection for tinnitus.

In September 2013, the Board requested a VHA medical opinion relating to the Veteran's claim.  The requested VHA opinion was obtained in November 2013, which reflects that the examiner essentially opined that the Veteran's tinnitus is less likely than not related to his active service.  The examiner reasoned that the Veteran's tinnitus is more likely attributable to his post-service medical history in 2003 (i.e., the spinal surgery after which the Veteran reported experiencing ringing in his right ear, and the surgical removal of the right ear schwannoma in December 2003).  See Private Treatment Records, February 2003, November 2003.  A lack of record of complaint was also cited.  In January 2014, the Veteran's representative argued that the VHA opinion is inadequate with regard to the tinnitus claim.  

As service connection has now been granted for hearing loss of the left ear, the Board finds that a remand is necessary to obtain a new VA medical opinion to address the etiology of the Veteran's tinnitus.  The VA examiner should address whether the Veteran has tinnitus that was caused or aggravated by his service-connected left ear hearing loss.  See 38 C.F.R. § 3.310 (2013).  The Veteran should also be provided with a new VCAA notice explaining how to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VCAA notice explaining how to substantiate a claim for secondary service connection.

2.  After the above development has been completed, obtain a VA medical opinion to determine the nature and etiology of any tinnitus.  The claims folder should be provided to the examiner for review, including a copy of this remand.  After a review of the claims file, the examiner should render an opinion as follows:

a) Whether it is at least as likely as not that any tinnitus had its onset in service or is otherwise related to the Veteran's active service, including his conceded noise exposure in service to aircraft.

b) Whether it is at least as likely as not that tinnitus was caused by the Veteran's service-connected left ear hearing loss.

c) Whether it is at least as likely as not that tinnitus was aggravated (i.e., worsened) beyond the natural progress  by the Veteran's service-connected left ear hearing loss.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


